DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims filed on April 20th, 2022. Claims 26-29 and 31-37 are amended. Claims 38-39 are cancelled and new claims 40-42 are added. Claim 26-29, 31-37, and 40-42 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 28-29, and 37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85 and 93 of copending Application No. 14341065. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is as following in below table. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant co-pending application filed on July 25th, 2014 would be obvious to person having ordinary skill in the art to omit certain claim limitation(s) and/or claim element(s) in order to cover broader limitation and extend the patent coverage. Also note the 35 U.S.C. 103 rejection as set forth below. 
Claim 26 of Instant Application
Claim 85 of copending App. 14341065
A web server device storing, and providing download access to, a set of processor-executable software instructions configured to cause a processor in a client mobile communication device (MCD) to perform the steps of:
A peer-to-peer electronic messaging system for messages addressed to mobile communication devices (MCDs), the system comprising:
receiving a plurality of data targeting records (DTRs), wherein a) each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises:
a) a first computing device hosting a database, the first computing device performing the steps of: al) receiving a new targeting record created by a mobile subscriber from a plurality of mobile subscribers, the new targeting record comprising:
1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message;
1) a source MCD identifier identifying a MCD associated with the mobile subscriber, 2) a destination MCD identifier, and 3) one data message selectable from a plurality of data messages published on the Internet;
 storing each of said DTRs in a local memory residing in the client MCD;
and a2) storing the new targeting record in the database, wherein the database is configured to store a plurality of targeting records created by each of said mobile subscribers;
identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD;
and, b) a second computing device that is communicatively coupled to the first computing device, the second computing device performing the steps of: bl) identifying the transmission of a data communication message (DCM) addressed to a recipient MCD;
and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD;
and b2) responsive to identifying the transmission of the DCM, performing the steps of: b2-a) retrieving from the database a data set comprising the data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD;
and, b) inserting the data message from the identified at least one DTR to the outbound DCM.
and b2-b) transmitting the retrieved data set to the recipient MCD. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29, 31-37, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26, 28-29, and 37 recite features (exemplified herein by the features of claim 26) directed towards the following: [A web server device storing, and providing download access to … a client mobile communication device (MCD) to perform the steps of: … identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD … performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD; and, b) inserting the data message from the identified at least one DTR to the outbound DCM” for which there is no support in the original disclosure. The limitation is considered impermissible new matter. Applicant’s original disclosure does not support a DTR comprising data targeting records and DCM comprising a data communication message nor does it support, within the context as claimed, such a web server comprises data acknowledging receipt by the at least one computing device of the targeting record. Examiner does not find support anywhere in the original disclosure for the full breadth of the limitation as now claimed. Therefore, applicant fails to have support for his limitation. Accordingly the claims are improperly directed to impermissible new matter.
Therefore, claims 26, 28-29, and 37 are rejected as failing to comply with the written description requirement. Dependent claims 27, 31-37, and 40-42 inherit the deficiency of parent claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29, 31-37, and 40-42 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Independent claims 26, 28-29, and 37 each recite, “…receiving a plurality of data targeting records (DTRs), wherein a) each of said DTRs is associated with a source MCD identifier identifying the client MCD… identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD”. However, respectfully, this does not make sense in view of the full context of applicant’s disclosure and independent claims. It is not clear what is meant by applicant’s second computing device (e.g. per spec it appears this second device is applicant’s P2P intercept which sends the DCM), sending a DCM which is a “web link”. Examiner notes that the Specification at pg. 9, lines 1-3 state: “the promotional message may contain a web link that will direct the receiver to a web page containing additional information about the promotional offer...” However, sending a message (i.e. the DCM) which includes a link is different than a message which is itself a web link i.e. webpage. Therefore, the Examiner understands that the limitation in question appears to use a colloquial expression which Examiner interprets in view of the aforementioned portion of the specification. Nonetheless, the limitation on its face is ambiguous. For the purpose of compact prosecution, the Examiner interprets the phrase in question to mean “… data message comprises a web link …”; e.g. a link to a web-page. Nonetheless, correction or clarification is required.
Dependent claims 27, 31-37, and 40-42 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 26-29, 31-37, and 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claim(s) 26-27, 31, 34, 37, and 40 is/are drawn to web server device (i.e., a manufacture), 28, 32, 35, and 41 is/are drawn to computer-readable storage medium (i.e., a manufacture) and claims 29, 33, 36, and 42 is/are drawn to mobile communication device (i.e., a manufacture). As such, claims 26-29, 31-37, and 40-42 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 26: A web server device storing, and providing download access to, a set of processor-executable software instructions configured to cause a processor in a client mobile communication device (MCD) to perform the steps of: 
receiving a plurality of data targeting records (DTRs), wherein a) each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 
1) a destination MCD identifier identifying a MCD other than the client MCD, 
and 2) a data message; 
storing each of said DTRs in a local memory residing in the client MCD; 
identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD; 
and, responsive to identifying the transmission of the outbound DCM, performing the steps of: 
a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD; 
and, b) inserting the data message from the identified at least one DTR to the outbound DCM.
Claim 37: A web-based system for mobile communication devices (MCDs), the system comprising: a) a first computing device performing the steps of: 
al) storing, and providing internet access to, a plurality of data messages; 
a2) implementing a web-based user interface (WUI) configured to accept a new data targeting record (DTR) from an interface user, the new DTR comprising: 
1) a source MCD identifier identifying the interface user's MCD, 2) a destination MCD identifier, and 3) one of said data messages; 
a3) receiving the new DTR accepted via the WUI; 
and, a4) sending the new DTR to a second computing device; 
and, b) the second computing device, wherein the second computing device is communicatively coupled to the first computing device, and further wherein the second computing device is performing the steps of: 
b1) hosting a database configured to store a plurality of DTRs received via the WUI; 
b2) receiving a data request from the interface user's MCD, the data request requesting at least one DTR having a source MCD identifier identifying the interface user's MCD; 
and b3) retrieving from the database and sending the requested at least one DTR to the interface user's MCD; 
wherein the first computing device is further providing download access to a set of processor-executable software instructions configured to cause the interface user's MCD to perform the steps of: 1) requesting from the second computing device at least one DTR having a source MCD identifier identifying the interface user's MCD; 
2) receiving from the second computing device the requested at least one DTR; 
3) storing the received at least one DTR in a local memory residing in the interface user's MCD; 
4) identifying the transmission of an outgoing data communication message (DCM) addressed to a recipient MCD; 
and, 5) responsive to identifying the transmission of the outgoing DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, and b) inserting the data message from the identified at least one DTR to the outgoing DCM.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: receiving a plurality of data targeting records (DTRs), wherein a) each of said DTRs is associated with a source MCD identifier, and b) each of said DTRs comprises: a destination MCD identifier identifying a MCD other than the client MCD, and a data message; storing each of said DTRs, identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD, and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying at least one DTR having a destination MCD identifier identifying the recipient MCD, and, b) inserting the data message from the identified at least one DTR to the outbound DCM (Claims 26 and 28-29), storing, and providing internet access to, a plurality of data messages, implementing a web-based user interface (WUI) configured to accept a new data targeting record (DTR) comprising a source MCD identifier identifying the user's MCD, a destination MCD identifier, and one of said data messages, receiving the new DTR accepted and sending the new DTR to a second computing device communicatively coupled to the first computing device performing the steps of hosting a database configured to store a plurality of DTRs received, receiving a data request from the interface user's MCD, the data request requesting at least one DTR having a source 9MCD identifier identifying the interface user's MCD and retrieving from the database and sending the requested at least one DTR to the interface user's MCD (Claim 37), covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 27, 31-36, and 40-42 further narrow the abstract idea by claiming to wherein the data message comprises a web link, wherein each of said DTRs further comprises the source MCD identifier identifying the client MCD, wherein each of said DTRs further comprises the source MCD identifier identifying the client MCD, and receiving step comprises the step of requesting each of said DTRs from a database configured to store each of said DTR’s, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.
	Independent claim(s) 28-29 and 37 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claims 28 and 37 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using a web server device, a processor in a client mobile communication device (MCD), client MCD, a local memory, web-based user interface (WUI), non-transitory computer readable storage medium, computing devices, etc. (Claim 26, 28-29, and 37) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of a web server device, a processor in a client mobile communication device (MCD), client MCD, a local memory, web-based user interface (WUI), non-transitory computer readable storage medium, computing devices, etc. (Independent Claim 26, 28-29, and 37, and dependent claims 27, 31-36, and 40-42) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, storing, identifying, providing, transmitting, etc. steps performed by a web server device, a processor in a client mobile communication device (MCD), client MCD, a local memory, web-based user interface (WUI), non-transitory computer readable storage medium, computing devices, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD and each of said DTRs comprises a destination MCD identifier identifying a MCD other than the client MCD and a data message, storing each of said DTRs in a local memory residing in the client MCD, identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD, performing the steps of: identifying at least one DTR having a destination MCD identifier identifying the recipient MCD, storing, and providing internet access to, a plurality of data messages, implementing a web-based user interface (WUI) configured to accept a new data targeting record (DTR) comprising a source MCD identifier identifying the user's MCD, a destination MCD identifier, and one of said data messages, receiving the new DTR accepted and sending the new DTR to a second computing device communicatively coupled to the first computing device performing the steps of hosting a database configured to store a plurality of DTRs received, receiving a data request from the interface user's MCD, the data request requesting at least one DTR having a source 9MCD identifier identifying the interface user's MCD and retrieving from the database and sending the requested at least one DTR to the interface user's MCD (Claim(s) 26, 28-29, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do are deemed “extra-solution” because the method of receiving plurality of targeting data record and identify the communication between user device to transmit the targeted content is not part of the inventive concept and amounts to receiving, storing, identifying and transmitting data. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 27, 31-36, and 40-42 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1 and 12, and dependent claims 2-11 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) of receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD and each of said DTRs comprises a destination MCD identifier identifying a MCD other than the client MCD and a data message, storing each of said DTRs in a local memory residing in the client MCD, identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD, performing the steps of: identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, storing, and providing internet access to, a plurality of data messages, implementing a web-based user interface (WUI) configured to accept a new data targeting record (DTR) comprising a source MCD identifier identifying the user's MCD, a destination MCD identifier, and one of said data messages, receiving the new DTR accepted and sending the new DTR to a second computing device communicatively coupled to the first computing device performing the steps of hosting a database configured to store a plurality of DTRs received, receiving a data request from the interface user's MCD, the data request requesting at least one DTR having a source 9MCD identifier identifying the interface user's MCD and retrieving from the database and sending the requested at least one DTR to the interface user's MCD (Claim(s) 26, 28-29, and 37), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving a plurality of data targeting records (DTRs), storing each of said DTRs in a local memory, storing, and providing internet access to, a plurality of data messages, receiving the new DTR accepted and sending the new DTR to a second computing device communicatively coupled to the first computing device, receiving a data request from the interface user's MCD, and retrieving from the database and sending the requested at least one DTR to the interface user's MCD is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0055] acknowledges that “endorsement portfolio 126 created by each subscriber of the promotional targeting website 120 is being stored in a promotional targeting record database 128 that is communicatively coupled 124 to the server 160 maintaining the promotional targeting website 120, such that the contents of the promotional targeting record database 128 are kept concurrent with the most recent version of each subscriber's endorsement portfolio 126 ...” The applicant’s disclosure [0056], discloses promotional targeting records stored in the database are searchable and retrievable by a query comprising the mobile phone numbers of the source and destination involved in an SMS communication. In the event there are multiple promotional targeting records associated with the same target destination mobile phone number, the subscriber creating those records can specify rules for determining the order in which promotional targeting records should be retrieved (i.e. conventional nature of receiving and transmitting/communicating data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 27, 31-36, and 40-42 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 26-29, 31-37, and 40-42 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-29, 31-37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20100121774 (“Benzon”) in view of U.S Pub. 20100063872 (“Patel”) in view of U.S Pub. 20110275346 (“Fraser”).   
As per claims 26 and 28-29, Benzon discloses, a web server device storing, and providing download access to, a set of processor-executable software instructions configured to cause a processor in a client mobile communication device (MCD) to perform the steps of (“intermediary system”, “database”, “merchant system”, “receiver” mobile device, and “recommender” mobile device in communication with each other) (0012-0015):
receiving a plurality of data targeting records (DTRs), wherein a) each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message (“…The form window 49 requests the recommender 12 to provide the following information [targeting record]: their mobile phone number [source communication identifier]; the mobile phone number of the receiver 14 [destination communication identifier]; and a personal message, if any, that the recommender 12 wants to pass on to the receiver 14 along with the recommendation [one data message selectable from a plurality].…The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12 [source communication identifier] as provided in, the electronic mail message 50; the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service), etc. …” and “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”) (0053-0068 and 0015);
identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD (“On receipt of [identifies the occurrence of] the electronic mail message 50, the intermediary system 16 parses the electronic mail message 50 to separately identify each item of information…”; this process is repeated for all such messages 50 and therefore for a plurality of such communication transmissions) (0061); 
and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD (“…the intermediary system 16 creates a new referral record 36 for storage in the referral database 32. The new referral record 36 is populated with the following data: … the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service) …”) (0043-0048, 0061-0068); 
Benzon specifically doesn’t disclose, storing each of said DTRs in a local memory residing in the client MCD, however Patel discloses, storing each of said DTRs in a local memory residing in the client MCD (“The memory 304 may be used to store the user-barcode-coupon associations, performed by the processor 302. The server 300 may further comprise a processor 302. The processor 302 may be configured to receive one or more requests for either a single or a plurality of coupons, depending on the embodiment, from the transceiver 306. The requests may include user data and coupon data detailing the user requesting the coupon and the coupon(s) requested by the user. The processor 302 may use the user data to determine whether a user is a new user. If the user is not a new user, the processor 302 may retrieve a previously generated barcode associated with the user from the memory 304. If the user is a new user, the processor 302 may be used to generate a new barcode to be associated with the user and stored in memory 304. The processor 302 may be further configured to associate the retrieved or generated barcode with the coupons requested in the coupon data and send the barcode to the transceiver 306 …”) (0025-0026).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message; storing each of said DTRs in a local memory residing in the client MCD; identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD; and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, as disclosed by Benzon, storing each of said DTRs in a local memory residing in the client MCD, as disclosed by Patel for the purpose to store and identify the user associated with the barcode with the user's unique ID that tracks the user's coupon requests for use.
Benzon specifically doesn’t disclose, inserting the data message from the identified at least one DTR to the outbound DCM, however Fraser discloses, and, b) inserting the data message from the identified at least one DTR to the outbound DCM (“…P2P intercept agent 144 can insert advertising text in empty space that is available in the intercepted SMS message. The SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140. In each of these embodiments, P2P intercept agent 144 provides a query to MAP platform 110 to determine the text content that is to be inserted into or delivered with an SMS message for delivery to the destination party…”) (0061).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message; storing each of said DTRs in a local memory residing in the client MCD; identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD; and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, as disclosed by Benzon, inserting the data message from the identified at least one DTR to the outbound DCM, as disclosed by Fraser for the purpose to establish advertising relevance and priority for a given user profile to select an ad for the subscriber or user based on the user profile associated with the subscriber or user.

As per claims 37, Benzon discloses, A web-based system for mobile communication devices (MCDs), the system comprising (“intermediary system”, “database”, “merchant system”, “receiver” mobile device, and “recommender” mobile device in communication with each other) (0012-0015):
a) a first computing device performing the steps of: al) storing, and providing internet access to, a plurality of data messages (“…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”) (0014-0015);
a2) implementing a web-based user interface (WUI) configured to accept a new data targeting record (DTR) from an interface user, the new DTR comprising: 1) a source MCD identifier identifying the interface user's MCD, 2) a destination MCD identifier, and 3) one of said data messages (i.e. form window 49 [web based user interface] which allows recommender to enter information to be targeted to receiver 14) (0043-0058, Fig. 1 item 49);
a3) receiving the new DTR accepted via the WUI; and, a4) sending the new DTR to a second computing device; and, b) the second computing device, wherein the second computing device is communicatively coupled to the first computing device (“…The form window 49 requests the recommender 12 to provide the following information [targeting record]: their mobile phone number [source communication identifier]; the mobile phone number of the receiver 14 [destination communication identifier]; and a personal message, if any, that the recommender 12 wants to pass on to the receiver 14 along with the recommendation [one data message selectable from a plurality].…The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12 [source communication identifier] as provided in, the electronic mail message 50; the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service), etc. …” and “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”) (0053-0068 and 0015);
b2) receiving a data request from the interface user's MCD, the data request requesting at least one DTR having a source MCD identifier identifying the interface user's MCD; and b3) retrieving from the database and sending the requested at least one DTR to the interface user's MCD (“…The form window 49 requests the recommender 12 to provide the following information [targeting record]: their mobile phone number [source communication identifier]; the mobile phone number of the receiver 14 [destination communication identifier]; and a personal message, if any, that the recommender 12 wants to pass on to the receiver 14 along with the recommendation [one data message selectable from a plurality].…The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12 [source communication identifier] as provided in, the electronic mail message 50; the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service), etc. …” and “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”) (0053-0068 and 0015);
 wherein the first computing device is further providing download access to a set of processor-executable software instructions configured to cause the interface user's MCD to perform the steps of: 1) requesting from the second computing device at least one DTR having a source MCD identifier identifying the interface user's MCD; 2) receiving from the second computing device the requested at least one DTR (i.e. requesting from second computing device to identify user device is associated with merchant’s intermediary system where user device request the access to utilize the web services) (“the intermediary system is in data communication with the at least one database and the merchant system and in communication with the mobile phone through a mobile telecommunications network and where, when a recommender accesses the merchant system and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system, the merchant system composes a first communication message to the intermediary system including the mobile phone number allocated to the mobile phone, a unique identifier of the recommender and a reference code for a good or service associated with the selected good or service and on receipt of the first communication message by the intermediary system, the intermediary system parses the first communication message to identify the separate information included therein; creates a new referral record including the unique identifier of the recommender, the mobile phone number allocated to the mobile phone and the reference code for the recommended good or service and stores the referral record in the at least one database; the intermediary system then operable to compose a recommendation message recommending the recommended good or service and send the recommendation message to the mobile phone using a phone number having a unique identification number; wherein on receipt of the recommendation message, if the receiver wishes to accept the recommendation they reply to the recommendation message with an appropriate acceptance response; and on receipt of the reply to the recommendation message the intermediary system takes steps as appropriate to deem the recommendation successful”) (0015);
4) identifying the transmission of an outgoing data communication message (DCM) addressed to a recipient MCD (“On receipt of [identifies the occurrence of] the electronic mail message 50, the intermediary system 16 parses the electronic mail message 50 to separately identify each item of information…”; this process is repeated for all such messages 50 and therefore for a plurality of such communication transmissions) (0061); 
and, 5) responsive to identifying the transmission of the outgoing DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD (“…the intermediary system 16 creates a new referral record 36 for storage in the referral database 32. The new referral record 36 is populated with the following data: … the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service) …”) (0043-0048, 0061-0068); 
Benzon specifically doesn’t disclose, hosting a database configured to store a plurality of DTRs received via the WUI and storing each of said DTRs in a local memory residing in the client MCD, however Patel discloses, and further wherein the second computing device is performing the steps of: b1) hosting a database configured to store a plurality of DTRs received via the WUI (“The host server may be used to run the `live` program. The `live` program may be built, tested, and updated by the hosting company using the host PC 206. Coupon and promotion campaign parameters may be set by the client company using the client PC. The coupon and promotion campaign parameters may include: start and end date, amount or percentage of discount, and/or promotional messages …”) (0024-0026);
3) storing the received at least one DTR in a local memory residing in the interface user's MCD (“The memory 304 may be used to store the user-barcode-coupon associations, performed by the processor 302. The server 300 may further comprise a processor 302. The processor 302 may be configured to receive one or more requests for either a single or a plurality of coupons, depending on the embodiment, from the transceiver 306. The requests may include user data and coupon data detailing the user requesting the coupon and the coupon(s) requested by the user. The processor 302 may use the user data to determine whether a user is a new user. If the user is not a new user, the processor 302 may retrieve a previously generated barcode associated with the user from the memory 304. If the user is a new user, the processor 302 may be used to generate a new barcode to be associated with the user and stored in memory 304. The processor 302 may be further configured to associate the retrieved or generated barcode with the coupons requested in the coupon data and send the barcode to the transceiver 306 …”) (0025-0026).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message; storing each of said DTRs in a local memory residing in the client MCD; identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD; and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, as disclosed by Benzon, hosting a database configured to store a plurality of DTRs received via the WUI and storing each of said DTRs in a local memory residing in the client MCD, as disclosed by Patel for the purpose to store and identify the user associated with the barcode with the user's unique ID that tracks the user's coupon requests for use.
Benzon specifically doesn’t disclose, inserting the data message from the identified at least one DTR to the outbound DCM, however Fraser discloses, and b) inserting the data message from the identified at least one DTR to the outgoing DCM (“…P2P intercept agent 144 can insert advertising text in empty space that is available in the intercepted SMS message. The SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140. In each of these embodiments, P2P intercept agent 144 provides a query to MAP platform 110 to determine the text content that is to be inserted into or delivered with an SMS message for delivery to the destination party…”) (0061).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving a plurality of data targeting records (DTRs), wherein each of said DTRs is associated with a source MCD identifier identifying the client MCD, and b) each of said DTRs comprises: 1) a destination MCD identifier identifying a MCD other than the client MCD, and 2) a data message; storing each of said DTRs in a local memory residing in the client MCD; identifying the transmission of an outbound data communication message (DCM) addressed to a recipient MCD; and, responsive to identifying the transmission of the outbound DCM, performing the steps of: a) identifying, in the local memory, at least one DTR having a destination MCD identifier identifying the recipient MCD, as disclosed by Benzon, inserting the data message from the identified at least one DTR to the outbound DCM, as disclosed by Fraser for the purpose to establish advertising relevance and priority for a given user profile to select an ad for the subscriber or user based on the user profile associated with the subscriber or user.

As per claims 31, 32, and 33, Benzon discloses, wherein the data message comprises a web link (“a website accessible via the internet”) (0024).

As per claims 34, 35, and 36, Benzon discloses, wherein each of said DTRs further comprises the source MCD identifier identifying the client MCD (“intermediary system parses the first communication message to identify the separate information included therein; creates a new referral record including the mobile phone number allocated to the second mobile phone and the reference code for the recommended good or service and stores the referral record in the at least one database; the intermediary system then operable to compose a recommendation message recommending the recommended good or service and send the recommendation message to the first mobile phone using a phone number having a unique identification number”) (0029).

As per claims 40, 41, and 42, Benzon discloses, wherein the receiving step comprises the step of requesting each of said DTRs from a database configured to store each of said DTRs (“look-up table 126 advises the intermediary system 106 of the electronic mail address or other identifier of the provider of the good or service to be recommended”) (0120, 0029, Fig. 2).


With regards to §103 rejections:
Applicant's arguments, see pages 11-13, filed April 20th, 2022 with respect to the rejection(s) of claims 26-29, 31-37, and 40-42 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection. 
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20090030772 (“Flake”); US Pub. 20090017804 (“Sarukkai”).
Flake discloses, a device includes means for receiving data indicative of a person accessing at least one of a first network-available electronic content or a second network-available electronic content. The device also includes means for receiving data indicative of an involvement with respect to possible matters of interest between the person and a third-party. The involvement is independent of the person activating a link to a site owned by the third-party that is included in the first network-available electronic content or in the second network available electronic content. The device further includes means for assessing a behavioral influence by the first network-available electronic content and/or the second network-available electronic content on the indicated involvement with respect to the possible matters of interest between the person and a third-party. The device also includes means for facilitating delivery of a benefit to an owner of the first network-available electronic content and/or an owner of the second network-available electronic content in response to the assessed behavioral influence. The device may include means for receiving data indicative of an affinity of the person. The device may include means for saving informational data corresponding to the assessed influence.
Sarukkai discloses, provides a system that include a processor, a memory and an interface, where the memory may store a request for an advertisement and an advertisement, the interface may be operatively connected to the memory and the processor and may communicate with mobile network operators capable of providing mobile services users. The processor may be operatively connected to the interface and the memory and may receive a request for an advertisement from a mobile network operator via the interface. The request for an advertisement may be related to a mobile message sent from a first user to a second user via the mobile network operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682